NOT DESIGNATED FOR PUBLICATION

                                              No. 120,899

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                     THOMAS ABBEY LESSMAN,
                                           Appellant.


                                   MEMORANDUM OPINION


       Appeal from Shawnee District Court; EDWARD E. BOUKER, judge. Opinion filed June 11, 2021.
Affirmed.


       Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, for appellant.


       Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before POWELL, P.J., MALONE and GARDNER, JJ.


       POWELL, J.: "I fought the law and the law won" is the popular refrain from a well-
known song and perhaps best describes Thomas Abbey Lessman's efforts to improperly
influence the administration of justice. Using insults, profanity, and outright fabrications,
Lessman attempted to force the recusal of the district judge handling his paternity case.
The district judge refused, and Lessman's actions got him charged and then convicted of
one count of perjury and two counts of interference with the judicial process. Lessman
now appeals his interference with the judicial process convictions, arguing there was
insufficient evidence to support them. We disagree and affirm.



                                                     1
                       FACTUAL AND PROCEDURAL BACKGROUND


       On June 10, 2015, Lessman and Brenda Shirley, the mother of his child, filed
dueling protection from abuse (PFA) petitions. The next day Judge Mary Mattivi signed a
temporary PFA order in favor of Shirley's petition and dismissed Lessman's petition. On
June 23, 2015, Judge Teresa Watson held a formal PFA hearing, concluded the evidence
justified the issuance of the PFA order, and ordered the PFA to be in effect for one year.
One year later, Judge Watson granted an extension of that order.


       On August 20, 2015, Lessman filed a paternity action to gain custody of his and
Shirley's child. Judge Watson was assigned to the case, and she issued temporary orders
granting Lessman supervised visits with the child because his paternity had not yet been
established. Judge Watson ordered genetic testing to determine if Lessman was the father
and later ordered Lessman to pay temporary child support. Ultimately, genetic testing
established Lessman as the father. Several hearings during the spring of 2016 were held
in which Lessman's parenting time was modified. The final paternity order declared
Lessman the father by agreement, and Judge Watson's order set out custody and
parenting time arrangements and continued Lessman's child support obligation.


       Throughout the paternity case, Lessman made several Facebook posts and sent
several emails to others—including to Judge Watson's administrative assistant, Angela
Cox—expressing his displeasure with Judge Watson's actions in the case. The posts and
emails eventually led to the State charging Lessman with several counts of interference
with the judicial process. As the parties are well acquainted with the facts, we recount
only the emails relating to Lessman's eventual convictions.


       In an email on June 9, 2016, entitled "Judge Theresa 'Thumbsucker' Watson,"
Lessman decided to address Judge Watson directly:



                                             2
              "Hi Theresa. Since you obviously get copies of all my emails and Facebook
      posts, I figure I'll just start addressing you directly. (Altho have you seen my latest posts?
      They highlight your pathetic reign of error rather well!)


              "For starters, have you recused your obviously biased stupid ass from this case
      (and ALL future cases involving me) yet? I mean your ignorance is bad enough but could
      be excused under SOME circumstances. However your appearance of bias against me,
      which has been obvious ever since the first time I was in your unethical shit hole of a
      Kangaroo Court, is inexcusable and proof that you aren't fit to sit your ass on that bench."


Lessman's email proceeded through a timeline of the case and the various errors and
prejudices he claims he observed from Judge Watson. He ended his email with:


              "RECUSE YOUR BIASED, INCOMPETENT, IGNORANT, CORRUPT,
      DISHONORABLE ass from this case and any & all future cases involving me, you piece
      of black-robed shit.


              You are dismissed. That is all."


      On July 22, 2016, after the conclusion of his paternity case, Lessman sent another
email to Judge Watson:


              "OK Teresa, I gave u several chances to prove me wrong about your fake ass
      bullshit court. And like a dumb fucking c__t, u chose to prove my point. I bet your
      mother would be proud of how u abused your authority to cover up Brenduh's lies and
      cover your own biased and incompetent ass—if only Dorothy hadn't dropped that house
      on her in the Wizard of Oz, leaving u stuck with your obviously shitty father. He must
      have been really bad too, you poor lil pathetic father-hating c__t. But I don't feel a
      damned bit sorry for u because u brought all of this on yourself. So congrats on 'winning'
      round one.


              "Now we step into round 2—and I guarantee that u won't win this round. So
      you . . . might want to buckle up, because round 2 is gonna be a bumpy ride…"


                                                    3
Lessman's email also included a doctored photo of Judge Watson stating she enjoyed
sexual intercourse with animals.


       The day after the paternity case concluded, Judge Watson learned Lessman had
filed a petition seeking a protection from abuse (PFA) order against her, alleging
Lessman and Judge Watson had formerly been in a sexual relationship. Lessman signed
the petition and verified its accuracy under the penalty of perjury. The petition was
reviewed by another judge and dismissed the same day.


       In August 2016, Sergeant Andrew Dale of the Shawnee County Sheriff's Office
began investigating Lessman after receiving a report from courthouse security regarding
Lessman's petition for a PFA, his Facebook posts, and his emails. Dale and Lessman
spoke about the issue over the phone.


       Lessman told Dale several times that Judge Watson should have recused herself
because she was biased and wrong. Lessman said he would continue his actions for 30
years or until Judge Watson gave Lessman his daughter back. Lessman told Dale about
an earlier time when he stood outside the courthouse with a derogatory picture of another
judge when that judge was threatening Lessman with jail for not paying child support.
Lessman claimed the judge never threatened him with jail time after that because the
judge realized "this guy's maybe serious."


       The State charged Lessman with one count of perjury, five counts of interference
with the judicial process—direct communication, and one count of interference with the
judicial process—communicating threats.


       A jury convicted Lessman of perjury and two counts of interference with the
judicial process—direct communication for the emails of June 9, 2016, and July 22,


                                             4
2016, and found Lessman not guilty of the remaining charges. The district court
sentenced Lessman to 21 months in prison but granted him probation from that sentence
for 12 months.


       Lessman timely appeals.


      DID SUFFICIENT EVIDENCE EXIST TO CONVICT LESSMAN OF TWO COUNTS OF
                      INTERFERENCE WITH THE JUDICIAL PROCESS?


       Lessman begins his brief by explaining the State charged him with perjury in
Count 1 of the indictment but, immediately following that, he provides the jury
instruction for interference with the judicial process—a different crime for which he was
also convicted. Lessman makes no more mention in his brief of his perjury conviction.
Thus, we consider any challenge to his perjury conviction abandoned. See State v. Salary,
309 Kan. 479, 481, 437 P.3d 953 (2019) ("Issues not adequately briefed are deemed
waived or abandoned.").


       Lessman argues there was insufficient evidence to prove he intended to
improperly influence Judge Watson. Lessman asks us to focus on Cox's and Judge
Watson's testimony, which he argues does not prove he intended to improperly influence
Judge Watson. The State responds that Lessman's posts and emails show he was trying to
coerce Judge Watson off the case and his phone call with Dale is evidence that he was
not going to stop until Judge Watson gave him custody of his daughter.


Standard of Review


       When a criminal defendant challenges the sufficiency of the evidence, the
appropriate standard of review is "whether, after reviewing all the evidence in a light
most favorable to the prosecution, the appellate court is convinced a rational factfinder


                                             5
could have found the defendant guilty beyond a reasonable doubt. Appellate courts do not
reweigh evidence, resolve evidentiary conflicts, or make witness credibility
determinations.' [Citation omitted.]" State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713
(2018). A guilty verdict will be reversed "only in rare cases when the court determines
that [the] evidence was so incredulous no reasonable fact-finder could find guilt beyond a
reasonable doubt." State v. Torres, 308 Kan. 476, 488, 421 P.3d 733 (2018).
Circumstantial evidence may sustain a conviction if there is evidence to support a finding
that each element of the charged crime was met. State v. Richardson, 289 Kan. 118, 127,
209 P.3d 696 (2009).


Analysis


       "Due process requires the State to prove every element of the charged crime."
State v. Banks, 306 Kan. 854, 858, 397 P.3d 1195 (2017). To determine what elements
the State must prove, we look to the statute. Torres, 308 Kan. at 488.


       Under the relevant subsection, interference with the judicial process is
"[c]ommunicating with any judicial officer in relation to any matter which is or may be
brought before such judge, magistrate, master or juror with intent to improperly influence
such officer." K.S.A. 2020 Supp. 21-5905(a)(1). The phrase "with intent to improperly
influence a judicial officer" covers a broad range of conduct "but is limited to conduct
affecting a governmental function, the administration of justice by a judicial officer in
relation to any matter which is or may be brought before him as a judicial officer." State
v. Torline, 215 Kan. 539, 542, 527 P.2d 994 (1974). "The common meaning of
'improperly influence' is to impermissibly change someone's behavior or thinking. See
American Heritage Dictionary 884 (5th ed. 2011) (defining 'improper' as '[n]ot consistent
with established . . . rule'); American Heritage Dictionary 901 (5th ed. 2011) (defining
'influence' as 'to change the behavior or thinking of someone; sway')." State v. Matei, No.
110,003, 2015 WL 249680, at *12 (Kan. App. 2015) (unpublished opinion). But, when


                                             6
the attempted influence directed against a judicial officer comes after the final
termination of the proceedings, there is no attempt to improperly influence a judicial
officer. Torline, 215 Kan. at 543.


       A jury convicted Lessman of interference with the judicial process based on
emails he sent on June 9 and July 22, 2016. A review of the record shows that, when
viewed in a light most favorable to the state, a rational juror could find Lessman guilty
beyond a reasonable doubt.


       1.     June 9, 2016 interference with the judicial process conviction


       Lessman addressed Judge Watson directly in the profane and insult-laden email he
sent on June 9. Lessman went through the errors he believed Judge Watson perpetrated
on him, ultimately finding 13 strikes against her. Lessman accused Judge Watson of
being biased and not being fit to sit on any bench. Lessman ended his email by ordering
Judge Watson to recuse herself from the current case and any future cases involving him.
The text of Lessman's email alone is sufficient to support his conviction for the June 9
interference with the judicial process.


       Added evidence of Lessman's intent comes from his phone conversation with
Dale. Lessman told Dale about previous actions he took against another judge who had
been threatening Lessman with jail for not paying child support. Lessman also informed
Dale that he would continue his protest against Judge Watson for 30 years or until she
gave Lessman his daughter back.


       Based on this record, we have no trouble concluding a rational juror could find
from the evidence that Lessman intended to improperly influence Judge Watson to recuse
herself from his paternity action and to pressure Judge Watson to give Lessman custody
over his daughter.


                                              7
       2.      July 22, 2016 interference with the judicial process conviction


       Lessman addressed Judge Watson in another profane and insult-laden email on
July 22, after Judge Watson had issued her final journal entry in Lessman's paternity
case. In this email, Lessman again accused Judge Watson of being biased and
incompetent. Lessman congratulated Judge Watson on "'winning' round one" then
threatened that the next round was "gonna be a bumpy ride." Given that district courts
retain jurisdiction after final paternity orders are issued to modify child custody and
support, coupled with Lessman's admission in his conversation with Dale that he would
continue his protest against Judge Watson for 30 years or until she gave Lessman his
daughter back, there is evidence from which a rational juror could conclude Lessman's
July 22 email intended to improperly threaten and pressure Judge Watson into altering
her rulings.


       The State presented sufficient evidence to find Lessman guilty of the two counts
of interference with the judicial process.


       Affirmed.




                                              8